Citation Nr: 1818298	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  12-27 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a March 1969 rating decision that denied entitlement to service connection for defective hearing with tinnitus aurium.

2.  Entitlement to an effective date earlier than August 14, 2003, for the grant of service connection for tinnitus.   


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1966 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which grated service connection for tinnitus with an effective date of August 14, 2003.  


FINDINGS OF FACT

1.  The March 1969 rating decision that denied entitlement to service connection for defective hearing with tinnitus aurium was based on the law and evidence then of record, constituted a reasonable exercise of judgement, and was not shown to have been clearly and unmistakably erroneous.

2.  The Veteran first sought service connection for bruised ear drums in a January 1969 claim.  The RO denied service connection for defective hearing with tinnitus aurium on the basis that the Veteran had defective hearing prior to service and that there was no evidence of disease, injury, or other aggravating factors during the Veteran's period of service.  

3.  The Veteran sought to reopen his claim for service connection for tinnitus in a claim received by VA on August 14, 2003.  The RO eventually granted service connection for tinnitus in a January 2011 rating decision, assigning an effective date of August 14, 2003.  

4.  There is no evidence that the Veteran perfected an appeal of the March 1969 decision, that he submitted new and material evidence within a year of the March 1969 decision, or that additional service treatment records were obtained following the March 1969 rating decision, and the decision became final.  

CONCLUSIONS OF LAW

1.  The criteria for revision or reversal of a March 1969 final rating decision denying service connection for tinnitus on the grounds of CUE have not been met.  38 U.S.C. § 7111 (2012); 38 C.F.R. §§ 20.1403, 20.1404 (2017).  

2.  The criteria for an effective date prior to August 14, 2003, for the award of service connection for tinnitus have not been met.  38 U.S.C. §§ 5110, 5107 (2012); 38 C.F.R. §§ 3.155, 3.157, 3.400 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Clear and Unmistakable Error 

The Veteran alleges CUE in a March 1969 rating decision that denied service connection for tinnitus.  

Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE, as provided in 38 C.F.R. § 3.105(a).  See 38 C.F.R. § 3.104(a) (2017).  If the evidence establishes CUE, the prior decision will be reversed or amended, and a finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  

The following three-pronged test is used to determine whether a prior determination involves CUE:  (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was clear and unmistakable error must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1992) (citing Russell v. Principi, 3 Vet. App. 310 (1992)).  

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, than the result would have manifestly have been different but for the error.  Russell, 3 Vet. App. at 313.  Generally, the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).  

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA Regional Office.  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked, the presumption becomes stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a veteran who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a veteran seeking to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Here, regarding the March 1969 rating decision, the Veteran's allegations simply do not meet the criteria noted above.  

In January 1969, the Veteran filed a claim for entitlement to service connection for bruised ear drums.  In a March 1969 rating decision, service connection was denied for defective hearing with tinnitus aurium-the  disability identified and diagnosed during a February 1969 VA examination.  In denying service connection, the RO reasoned that the record reflected the Veteran having defective hearing prior to service, and on induction examination, it was indicated the Veteran had a mastoid scar.  The RO further reasoned that there was no evidence of a disease, injury, or other aggravating factors during the Veteran's period of service.  

The Veteran, through his representative, contends that "[s]ervice connection for tinnitus was denied even though the condition clearly arose during a presumptive period and should have been granted as a matter of law."  The Veteran's representative further contends that the RO committed CUE by failing to grant service connection for tinnitus on a direct basis.  

Initially, the Board finds that all of the correct facts, known at the time, were before the RO in March 1969.  Further, contrary to the Veteran's arguments, the Board finds that all of the statutory and regulatory provisions were correctly applied.  Aside from being renumbered, the statutory language regarding the presumption of soundness and aggravation of preexisting conditions has largely been unchanged since 1969.  The statute provides that every veteran shall be taken to have been in sound condition upon entry into service "except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  Pub. L. No. 85-857, 72 Stat. 1110 (1958).  

Based on the evidence of record at the time, the RO found the Veteran's diagnosed defective hearing and tinnitus to be a preexisting condition that was noted at the time of induction examination.  Although tinnitus can be considered a chronic disease under 38 C.F.R. § 3.309 and subject to presumptive service connection, the RO found that his defective hearing with tinnitus aurium was noted at service and not aggravated during his period of service.  The RO then determined, in accordance with the law at the time, and based on the evidence of record, that the Veteran's preexisting condition was not aggravated by his service.  Because all of the correct facts were before the RO and because the RO applied the correct law, the Veteran's contentions thus boil down to how the evidence was weighed and evaluated.  As previously discussed, a simple disagreement as to how the facts were weighed or evaluated does not rise to the level of CUE.  

Thus, based on the foregoing, the Board must conclude that the Veteran has not established that the correct facts, as then known, were not before the RO at the time of the March 1969 rating decision, or that the RO incorrectly applied the applicable statutory and regulatory provisions in existence at that time.  As such, CUE in the March 1969 rating decision as to the claim for service connection for tinnitus has not been established.  

II. Earlier Effective Date 

The Veteran also contends that he is entitled to an effective date of January 7, 1969, subsequent to his separation from service, because his January 1969 claim for service connection for tinnitus should have been granted.  

The Board has considered the Veteran's lay statements and contentions.  However, the applicable law and regulation provide that the effective date of an award of disability compensation based on a reopened claim after a final adjudication or disallowance is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  

As previously discussed, the Veteran was denied service connection for defective hearing with tinnitus aurium in a March 1969 rating decision.  Although the Veteran filed a Notice of Disagreement in April 1969, he never filed a VA Form 9 to the July 1969 Statement of the Case.  Thus, his appeal was never perfected, and the decision became final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2017).  Further, the Board has found there to be no CUE in the March 1969 rating decision.  

VA received the Veteran's request to reopen his service connection claim for tinnitus on August 14, 2003.  The evidence of record does not show that a claim to reopen service connection for tinnitus was filed prior to August 14, 2003.  The Board is bound by law on this matter.  As no statutory or regulatory exceptions to the rule governing the effective date here is for application, there is no legal basis to grant the appeal.  

As this appeal must be denied as a matter of law, the benefit of the doubt rule is nor for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  An effective date earlier than August 14, 2003, for the grant of service connection for tinnitus is denied.  


ORDER

The Veteran's claim to revise or reverse the March 1969 rating decision based on CUE is denied.  

Entitlement to an effective date earlier than August 14, 2003, for the award of service connection for tinnitus is denied.  




____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


